Slip Op. 04-90

             UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
AG der DILLINGER HÜTTENWERKE, EKO          :
STAHL GmbH, SALZGITTER AG STAHL und :
TECHNOLOGIE, STAHLWERKE BREMEN             :
GmbH, and THYSSEN KRUPP STAHL AG,          :
                                           :
            Plaintiffs,                    :
                                           :
            v.                             :
                                           : Before: RESTANI, Chief Judge
UNITED STATES,                             : Court No. 00-00437
                                           :
            Defendant,                     :
                                           :
            v.                             :
                                           :
INTERNATIONAL STEEL GROUP, INC., and       :
UNITED STATES STEEL LLC,                   :
                                           :
            Defendant-Intervenors.         :
__________________________________________:

                                          JUDGMENT

       Upon consideration of Plaintiffs’ motion to dismiss, the Government’s cross-motion to

dismiss on the grounds of mootness, and all other pertinent papers and proceedings, it is hereby

       ORDERED that Defendant’s cross-motion is denied, because the prospective relief

afforded pursuant to a changed circumstances review is less than the full relief Plaintiffs sought

in initiating this action challenging Commerce’s sunset determination. The remaining justiciable

controversy has been resolved by the settlement agreement between Plaintiffs and Defendant-

Intervenors, and therefore it is

       ORDERED that Plaintiffs’ motion is hereby granted; and it is further

       ORDERED that this action is dismissed with prejudice; and it is further
       ORDERED that the court shall retain jurisdiction over this action to enforce the terms of

the settlement agreement between Plaintiffs and Defendant-Intervenors.




                                                 /s/ Jane A. Restani
                                                     Jane A. Restani
                                                       Chief Judge


Dated: New York, New York

       This 20th day of July, 2004.